DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-10 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a correlation coefficient; identifying a plurality of attributes; applying a weight to each of said attributes; and clustering said attributes based on said correlation coefficient.
The limitation of identifying a correlation coefficient; identifying a plurality of attributes; applying a weight to each of said attributes; and clustering said attributes based on said correlation coefficient, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 2-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 1 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites normalizing a first attribute value of an object and normalizing a second attribute value of said object; assigning a weight to each of said normalized attribute values to obtain a first weight and a second weight; updating said first weight and said second weight based on the sign of the correlation coefficient between said first weight and said second weight, and based on the sign of said first weight and the sign of said second weight to determine an updated first weight and an updated second weight; wherein in said updating step, when the sign of said first weight and the sign of said second weight is the same, and when said correlation coefficient is positive between said first weight and said second weight, an amount equal to said correlation coefficient between said first weight and said second weight is added to both said first weight and said second weight; wherein in said updating step, when the sign of one of said first weight and second weight is positive and the sign of the other of said second weight and said second weight is negative, and when said correlation coefficient is positive, an amount equal to said correlation coefficient between said first weight and said second weight is added to the weight having a positive sign and an amount equal to said correlation coefficient between said first weight and said second weight is subtracted from the weight having a negative sign; wherein in said updating step, when the sign of said first weight and the sign of said second weight is the same, and when said correlation coefficient is negative between said first weight and said second weight, an amount equal to said correlation coefficient between said first weight and said second weight is added to the weight being less than the other weight and an amount equal to said correlation coefficient between said first weight and said second weight is subtracted from the weight being greater than the other weight; wherein in said updating step, when the sign of one of said first weight and second weight is positive and the sign of the other of said second weight and said second weight is negative, and when said correlation coefficient is negative, an amount equal to said correlation coefficient between said first weight and said second weight is subtracted from the weight having a positive sign and an amount equal to said correlation coefficient between said first weight and said second weight is added to the weight having a negative sign.
The limitation of normalizing a first attribute value of an object and normalizing a second attribute value of said object; assigning a weight to each of said normalized attribute values to obtain a first weight and a second weight; updating said first weight and said second weight based on the sign of the correlation coefficient between said first weight and said second weight, and based on the sign of said first weight and the sign of said second weight to determine an updated first weight and an updated second weight; wherein in said updating step, when the sign of said first weight and the sign of said second weight is the same, and when said correlation coefficient is positive between said first weight and said second weight, an amount equal to said correlation coefficient between said first weight and said second weight is added to both said first weight and said second weight; wherein in said updating step, when the sign of one of said first weight and second weight is positive and the sign of the other of said second weight and said second weight is negative, and when said correlation coefficient is positive, an amount equal to said correlation coefficient between said first weight and said second weight is added to the weight having a positive sign and an amount equal to said correlation coefficient between said first weight and said second weight is subtracted from the weight having a negative sign; wherein in said updating step, when the sign of said first weight and the sign of said second weight is the same, and when said correlation coefficient is negative between said first weight and said second weight, an amount equal to said correlation coefficient between said first weight and said second weight is added to the weight being less than the other weight and an amount equal to said correlation coefficient between said first weight and said second weight is subtracted from the weight being greater than the other weight; wherein in said updating step, when the sign of one of said first weight and second weight is positive and the sign of the other of said second weight and said second weight is negative, and when said correlation coefficient is negative, an amount equal to said correlation coefficient between said first weight and said second weight is subtracted from the weight having a positive sign and an amount equal to said correlation coefficient between said first weight and said second weight is added to the weight having a negative sign, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 7 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito et al. (‘Saito’ hereinafter) (Publication Number 20200012580).

As per claim 1, Saito teaches
A method for unsupervised ranking based on magnetic properties comprising: (see abstract and background)
a. identifying a correlation coefficient; (use correlation coefficient, paragraph [0222])
b. identifying a plurality of attributes; (configuration information of storage apparatuses stored in configuration information table, paragraph [0222])
c. applying a weight to each of said attributes; (weights of configuration properties, paragraph [0222] & figure 24, item 2404)
and d. clustering said attributes based on said correlation coefficient. (correlation coefficient used to calculate similarity level and grouping based on calculated similarly level, paragraph [0222])

As per claim 2, Saito teaches
said correlation coefficient comprises the Pearson correlation. (Pearson’s correlation coefficient, paragraph [0222])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (‘Saito’ hereinafter) (Publication Number 20200012580) in view of Li et al. (‘Li’ hereinafter) (Li, Haibo, and Juncheng Tong. "A novel clustering algorithm for time-series data based on precise correlation coefficient matching in the IoT." Math. Biosci. Eng 16.6 (2019): 6654-6671).

As per claim 3,
Saito does not explicitly indicate “said clustering step comprises clustering said attributes into two clusters, one of said two clusters consisting of positives and one of said two clusters consisting of negatives”.
However, Li discloses “said clustering step comprises clustering said attributes into two clusters, one of said two clusters consisting of positives and one of said two clusters consisting of negatives” (positive correlation clusters and negative correlation clusters, page 6659, first paragraph and last full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saito and Li because using the steps claimed would have given those skilled in the art the tools to improve the invention by improving clustering quality by using the strategy of precise matching and cross-traversal, and complexity of the algorithm is reduced by merging adjacent subsequences (see Li, abstract). This gives the user the advantage of being able to applied to analyze behavior between different objects in smart environments (see Li, abstract).

As per claim 4,
Saito does not explicitly indicate “said clustering step further comprises determining if said correlation coefficient is positive between any at least two said attributes”.
However, Li discloses “said clustering step further comprises determining if said correlation coefficient is positive between any at least two said attributes” (page 6659, first paragraph and last full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saito and Li because using the steps claimed would have given those skilled in the art the tools to improve the invention by improving clustering quality by using the strategy of precise matching and cross-traversal, and complexity of the algorithm is reduced by merging adjacent subsequences (see Li, abstract). This gives the user the advantage of being able to applied to analyze behavior between different objects in smart environments (see Li, abstract).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (‘Saito’ hereinafter) (Publication Number 20200012580) in view of Klawonn (Klawonn, What Can Fuzzy Cluster Analysis Contribute to Clustering of High-Dimensional Data?, WILF 2013, LNAI 8256, pp. 1-14, 2013).

As per claim 5,
Saito does not explicitly indicate “said attributes consists of relevant attributes and irrelevant attributes”.
However, Klawonn discloses “said attributes consists of relevant attributes and irrelevant attributes” (attributes that relevant and irrelevant attribute, page 5, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saito and Klawonn because using the steps claimed would have given those skilled in the art the tools to improve the invention by helping to solve problems with fuzzy clustering with high-dimensional data (see Klawonn, abstract). This gives the user the advantage of being able to better deal with high-dimensional data with thousands of attributes (see Klawonn, abstract).

As per claim 6,
Saito does not explicitly indicate “said identifying a plurality of attributes, applying, and clustering steps are performed on both said relevant attributes and said irrelevant attributes”
However, Klawonn discloses “said identifying a plurality of attributes, applying, and clustering steps are performed on both said relevant attributes and said irrelevant attributes” (clustering where one of the three dimensions is irrelevant, page 5, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saito and Klawonn because using the steps claimed would have given those skilled in the art the tools to improve the invention by helping to solve problems with fuzzy clustering with high-dimensional data (see Klawonn, abstract). This gives the user the advantage of being able to better deal with high-dimensional data with thousands of attributes (see Klawonn, abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198